0:18-cv-01417-CMC             Date Filed 04/12/21    Entry Number 373         Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

 Robert Louis Garrett, Jr.,                         C/A. No. 0:18-1417-CMC-PJG

                Plaintiff
        v.

 Randall Fowler, Jr; Lasley; DeGeorgis;
 Wantonta Golden; Jeff Bilyeu; R. Blackburn;                             Order
 Kenneth Myers; James Jennings; Nathan Rice;
 Christopher Monaco; Sgt. Campbell; Lt.
 Rendell Berry,
                Defendants.


       This matter is before the court on Plaintiff’s second motion for extension of time to file

objections to the Report and Recommendation. ECF No. 372. Plaintiff requests an additional

extension as his typewriter ribbon has run out of ink and he experiences extreme pain when

attempting to write by hand. He requests an ink ribbon and then seven days extension to file his

objections.

       Plaintiff’s motion for extension is granted, and he shall have until April 30, 2021 to file his

objections to the Report in the above captioned case. Although Plaintiff also referenced a response

to summary judgment and affidavit in support, the court notes the motion for summary judgment

is addressed in the Report and Recommendation of the Magistrate Judge, and at this stage in the

proceedings Plaintiff should file objections to the Report instead of a response to summary

judgment. The court hereby requests the South Carolina Department of Corrections supply a

typewriter ink ribbon to Plaintiff no later than April 19, 2021.
0:18-cv-01417-CMC          Date Filed 04/12/21      Entry Number 373        Page 2 of 2




       Plaintiff is hereby put on notice no further extensions will be granted absent extraordinary

circumstances not concerning the typewriter.

              IT IS SO ORDERED.
                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 12, 2021




                                                2
